*509
ORDER

The Court having considered the adverse recommendation of the State Board of Law Examiners dated June 80, 1993, the applicant’s response to the Show Cause Order dated September 3, 1993, and the argument of counsel presented at the hearing held before this Court on November 4, 1993, it is this 8th day of November, 1993
ORDERED, by the Court of Appeals of Maryland, that the adverse recommendation of the State Board of Law Examiners be, and it is hereby, accepted and Patricia C. is denied admission at this time to the Bar of Maryland.
Judge ELDRIDGE would have admitted the applicant.